Title: Enclosure: David Rittenhouse to Edmund Randolph, 22 May 1794
From: Rittenhouse, David
To: Randolph, Edmund



                  
                     Sir
                     [Philadelphia] May 22d 1794
                  
                  An opportunity now offers of purchasing for the Mint about one Ton of wrought Copper, at the moderate price of 16 pence, Pennsylvania money. It is said to be of good quality and sufficient thickness, so that it need not be melted, but only cut & rolled down to the Cent size. Though we have still a considerable quantity of Copper at the Mint, yet as the above price is much lower than it can be had from Europe, if the President shall approve we think it best to make the purchase, and in that case you will please to apply for the Presidents warrant for the Money. 2000 Gross weight @ 16 pence will be nearly 400 Dollars.  I am, Sir, most respectfully, your Humble Servt
                  
                     Davd Rittenhouse
                  
               